Opinion issued July 7, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-15-00702-CV
                            ———————————
                 WALTER FRANCISCO SALINAS, Appellant
                                         V.
                      PATRICIA ANN MELTON, Appellee



                    On Appeal from the 246th District Court
                             Harris County, Texas
                       Trial Court Case No. 2009-09626

                          MEMORANDUM OPINION
      Appellant, Walter Francisco Salinas, proceeding pro se, attempts to appeal

from the trial court’s temporary order, signed on August 13, 2015, on a petition to

modify the parent-child relationship in the underlying suit affecting the parent-child

relationship (“SAPCR”). While this appeal was still pending, appellant filed a second

pro se notice of appeal on February 8, 2016, in the trial court, purportedly from an
order to be signed on or about February 9, 2016, modifying visitation. This second

notice of appeal was assigned to the pending appellate cause number 01–15–00702–

CV. We dismiss this appeal for lack of jurisdiction.

      Generally, this Court has jurisdiction over appeals only from final orders

arising under the Texas Family Code unless a statute authorizes an interlocutory

appeal. See TEX. FAM. CODE ANN. § 109.002(b) (West Supp. 2015) (“An appeal

may be taken by any party to a suit from a final order rendered under this title.”);

see also CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011) (“Unless a statute

authorizes an interlocutory appeal, appellate courts generally only have jurisdiction

over appeals from final judgments.”).

      In a SAPCR, the trial “court may make a temporary order, including the

modification of a prior temporary order, for the safety and welfare of the child,

including an order: (1) for the temporary conservatorship of the child;” but any such

“[t]emporary orders rendered under this section are not subject to interlocutory

appeal.” TEX. FAM. CODE ANN. § 105.001(a)(1), (e) (West Supp. 2015); see also In

re Derzapf, 219 S.W.3d 327, 335 (Tex. 2007) (orig. proceeding) (noting that

mandamus was appropriate in SAPCR because “trial court’s issuance of temporary

orders [was] not subject to interlocutory appeal”) (citations omitted).

       Here, after reviewing the notices of appeal, the clerk’s record, and the

supplemental clerk’s record filed in this Court, there are no final or appealable

                                          2
orders. Although the trial court signed “Temporary Orders on Petition to Modify

Parent-Child Relationship” on August 13, 2015, regarding temporary modification

of possession and access to the minor child, A.M.S., that is a temporary order which

is not appealable via interlocutory appeal.        See TEX. FAM. CODE ANN. §

105.001(a)(1), (e). Thus, we lack jurisdiction over this appeal because the clerk’s

records do not include or refer to any final orders signed on or about February 8,

2016, or reflect that any other appealable order has been rendered in the underlying

SAPCR. See, e.g., W.F.S. v. Tex. Dep’t of Family & Protective Servs., No. 01–15–

00689–CV, No. 01–15–01028–CV, 2016 WL 828171, at *1–2 (Tex. App.—

Houston [1st Dist.] Mar. 3, 2016, no pet.) (dismissing for want of jurisdiction

appeals of temporary orders in SAPCR because records did not include final order)

(citations omitted).

      On June 21, 2016, the Clerk of this Court notified appellant that his appeal

was subject to dismissal for want of jurisdiction unless he timely responded and

showed how this Court had jurisdiction over his appeal. See TEX. R. APP. P. 42.3(a),

(c). Appellant failed to file a timely response.

                                  CONCLUSION
      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), (c); 43.2(f). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Keyes, Brown, and Huddle.
                                          3